                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               12/18/2019
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
LORENA MARTINEZ AGUILAR and                                    :
MANUEL CARRANZA CAYETANO,                                      :
individually and on behalf of others similarly                 :
situated,                                                      :
                                                               :
                                    Plaintiffs,                :   ORDER
                                                               :
                  -v-                                          :   19-CV-621 (GHW) (JLC)
                                                               :
VBFS INC., d/b/a M&M MARKET DELI,                              :
VIRGILIA BRANCO, and FERNANDO PINHO :
SANCHES,                                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, the parties came before me for a settlement conference today and reached a

settlement in principle; and

        WHEREAS, the parties have signed a form consenting to my jurisdiction over this case

under 28 U.S.C. § 636(c) so that their settlement agreement may be reviewed by me given my

familiarity with its terms;

        IT IS HEREBY ORDERED that the parties are directed to file a joint letter motion along

with their settlement agreement no later than January 20, 2020 to request court approval. The

letter motion should explain why the proposed settlement is fair and reasonable and otherwise

complies with the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015). The parties are directed to this Court’s rulings in Cruz v. Relay

Delivery, Inc., 17-CV-7475 (JLC), 2018 WL 4203720 (S.D.N.Y. Sept. 4, 2018) (no

reemployment provision impermissible and provision related to communication with media



                                                        1
should not be overly restrictive); Rivera v. Relay Delivery, Inc., 17-CV-5012 (JLC), 2018 WL

1989618 (S.D.N.Y. Apr. 26, 2018) (release that was broader and thus more favorable to

defendants than plaintiff’s narrower release was impermissible): Howard v. Don Coleman

Advertising, Inc., 16-CV-5060 (JLC), 2017 WL 773695 (S.D.N.Y. Feb. 28, 2017) (any mutual

non-disparagement provision must include carve-out for truthfulness); and Souza v. 65 St. Marks

Bistro, 15-CV-327 (JLC), 2015 WL 7271747 (S.D.N.Y. Nov. 6, 2015) (regarding impermissible

confidentiality provisions and the proper scope of mutual general releases), for further guidance

as to permissible and impermissible terms.

       For recent settlement papers that the Court has approved, the parties are directed to the

following cases, as examples: Rodriguez v. Emenike, No. 18-CV-5786 (Dkt. Nos. 36, 38

(settlement agreement); Dkt. No. 37 (court approval order)); Yahuiti v. L Ray LLC, No. 19-CV-

1114 (Dkt. No. 24 (settlement agreement); Dkt. No. 25 (court approval order)); De Luna

Hernandez v. City Catering, No. 18-CV-3919 (Dkt. No. 49 (settlement agreement); Dkt. No. 50

(court approval order)); and Sanchez v. New York Kimchi Catering Corp., No. 16-7784 (Dkt. No.

98 (settlement agreement) and Dkt. No. 99 (court approval order).

       SO ORDERED.

Dated: December 18, 2019
       New York, New York




                                                2
